UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20−F/A Amendment 1 o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 REPORT Commission file number 0−21392 AMARIN CORPORATION PLC (Exact Name of Registrant as Specified in Its Charter) England and Wales (Jurisdiction of Incorporation or Organization) First Floor, Block 3, The Oval Shelbourne Road, Ballsbridge Dublin 4, Ireland (Address of Principal Executive Offices) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered None None SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: American Depositary Shares, each representing one Ordinary Share Ordinary Shares, 5 pence par value per share (Title of Class) SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(d) OF THE ACT: None. Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 139,057,370 Ordinary Shares, 5 pence par value per share Indicate by check mark if the registrant is a well−known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNOx If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES oNO x Note — Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b−2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 o ITEM 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b−2 of the Exchange Act). YES oNO x TABLE OF CONTENTS Page EXPLANATORY NOTE 1 PART I Item 3 Key Information 2 Item 5 Operating and Financial Review and Prospects 19 PART II Item 15 Controls and Procedures 26 PART III Item 18 Financial Statements 28 Item 19 Exhibits 28 SIGNATURES 35 EXPLANTORY NOTE Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, Amarin Corporation plc (the “Company”) hereby amends its Annual Report on Form 20-F for the fiscal year ended December 31, 2007, as filed with the U.S. Securities and Exchange Commission on May 19, 2008 (the "Original Filing"), by setting forth the following amendments to Item 18 of the Original Filing: • the amendment of the financial statements and related notes to correctly reflect the accounting treatment of contingent consideration relating to the acquisition of Ester Neurosciences, which was originally accounted for under IAS “37 Provisions, contingent liabilities and contingent assets”.The amendment correctly accounts for the contingent consideration as an equity settled share based compensation under IFRS 2 “Share based compensation”. For further information please see note 36 to the F-pages of this annual report. • the amendment of the financial statements and related notes to correctly reflect the accounting treatment of warrants issued in connection with a registered direct offering in December 2007.The amendment correctly accounts for the warrants as a derivative financial liability under IAS 32 “Financial instruments: presentation and disclosure”.For further information please see note 36 to the F-pages of this annual report. This Form 20-F/A also amends the Selected Financial Data in Item 3 by updating the IFRS amounts to be consistent with the amendments to the financial statements described above. This Form 20-F/A also amends the Operating Results in Item 5 by updating the description of finance income to be consistent with the amendments to the financial statements described above. See Item 15, which has also been amended, for further discussion of the restatement. This Form 20-F/A also amends the list of Exhibits in Item 19 and in the Exhibit Index to reflect the filing of a new consent of PricewaterhouseCoopers and the filing of new certifications of Mr. Thomas G. Lynch and Mr. Alan Cooke pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. This Form 20-F/A should be read in conjunction with the Original Filing, continues to speak as of the date of the Original Filing, and does not amend, modify or update disclosures in the Original Filing except as noted above. Accordingly, this Form 20-F/A does not reflect events occurring after the Original Filing or amend, modify or update any related disclosures. In particular, any forward-looking statements included in this Form 20-F/A represent management’s view as of the filing date of the Form 20-F. In accordance with Rule 12b-15, the complete text of each amended Item is set forth in this report, even though much of the disclosure in some of the restated Items has not changed. -1- Item 3Key Information A.Selected Financial Data General The following table presents selected historical consolidated financial data. The selected historical consolidated financial data as of December 31, 2007 and 2006 and for each of the years ended December 31, 2007 and 2006 have been derived from our audited consolidated financial statements beginning on page F−1 of this annual report, prepared in accordance with International Financial Reporting Standards (“IFRS”) as adopted by the E.U. and as issued by the International Accounting Standards Board (“IASB”), which have been audited by PricewaterhouseCoopers, an independent registered public accountant firm, for the years ended December 31, 2007 and 2006. The selected historical consolidated financial data as of December 31, 2005, 2004 and 2003 and for the years then ended has been derived from our audited historical financial statements prepared in accordance with generally accepted accounting principles in the United Kingdom (“U.K. GAAP”) which are not included in these financial statements. Unless otherwise specified, all references in this annual report to “fiscal year” or “year” of Amarin refer to a twelve-month financial period ended December 31. We prepare our consolidated financial statements in accordance with IFRS as adopted by the E.U. and as issued by the IASB. We adopted IFRS for the first time for our financial year ended December 31, 2007.
